Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding . precedent in this circuit.
PER CURIAM:
Moadian Elam Bratton-Bey appeals the district court’s orders denying relief on his complaint alleging claims under 42 U.S.C. § 1983 (2012) and Maryland state law and on his postjudgment motion seeking leave to amend his complaint. We have reviewed the record and And no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bratton-Bey v. Straughan, No. 8:13-cv-01964-DKC, 2015 WL 434142 (D.Md. Jan. 3Í, 2014; Feb. 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.